            ~'                                                          ;;-&(;I \
,v· ''   ~O 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Casq .(fv[odificd) ·.                                                                     Page I ofl
                                                                          ,,
                                                           '
                                                  lJNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America · ·                                      JUDGMENT IN A CRIMINAL CASE
                                                   v.                                             (For Offenses Committed On or After November 1, 1987)


                               Francisco Gonzalez-Diaz                                            Case Number: 3:20-mj-20439

                                                                                                 Chloe S. Dillo
                                                                                                 Defendant's Attorney


         REGISTRATION NO. 94669298
                                                                                                                                     FEB 27 2020
         THE DEFENDANT:
          1251 pleaded guilty to count(s) _c_l_.::.o=-f=-C=-o=m2p=la=i=nt=---------------1-setmcLHiE!l'IRKf'i-,ui,,.S'· s.FR0~1sTi'l"Rei1c1Yr3.lc,i,touFlRlfiTINIA--
          D was found guilty to count(s)                                                             BY                                             DEPUTY

               after a plea of not guilty.
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
         Title & Section                      Nature of Offense                                                                     Count Number(s)
         8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                           I
          D The defendant has been found not guilty on count(s)
                                                        -------------------
          •      Count(s) - - - - - - - - - - - - - - - - - - dismissed on the motion of the United
                                                                                              ...   States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term of:
                                              /
                                                  ,,
                                          Gd' TIME SERVED                                  • __________ days
          1251   Assessment: $10 WAIVED 1251 Fine: WAIVED
          1251   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the    defendant's possession at the time of arrest upon their deportation or removal.
          D      Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Thursday, February 27, 2020
                                                                                              Date of Imposition of Sentence


                                                                                                -id&iw-,
                                                                                              HONORABLE F. A. GOSSETT III
                                                                                              UNI[ED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                                  3 :20-mj-20439
